DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Hong et al. KR 20170059745 A, as evidenced by Penguin Dictionary of Mathematics, 1989, 1998, 2003, 2008 Convex Polygon. (2008). In D. Nelson (Ed.), The Penguin dictionary of mathematics (4th ed.). Penguin. Credo Reference: 
https://search.credoreference.com/content/entry/penguinmath/convex_polygon/0?institutionId=743

 
Regarding Claim 1;

Hong discloses a pouch film comprising: a housing section configured to provide a space in which an electrode assembly is housed (Abstract, Figure 1, item 110 housing electrode assembly, Page 2, Paragraph [3] of the English translation) ; and a gas chamber section formed integrally with the housing section and configured to discharge a gas generated by reacting an electrolyte with the electrode assembly to an outside (Figure 1, item 120, Page 3, Paragraph [6], 120 gas pocket (a.k.a. chamber) is formed to have the inner portion which communicates with the accommodation portion 110 and is provided to store gas generated during an aging process of production processes of a secondary battery), wherein the gas chamber section comprises a gas chamber inlet formed on one side thereof so that the electrolyte is injected (Figure 1, Page 2, Paragraph [3] Claim 1; lines 3-5 ) and the gas chamber section includes a deformation part formed therein in a predetermined pattern to maintain shapes of the gas chamber inlet and a portion adjacent thereto (Figure 1,  items 130 includes items 131, 132 and passage way 133 interpreted as deformation parts with predetermined pattern).  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale














Regarding Claim 2;
Hong discloses all the limitations of claim 1. Hong also discloses the gas chamber inlet is a part of the gas chamber section (Figure 1, item 130 is inside the housing (a.k.a. chamber) 110).  


Regarding Claim 3;
Hong discloses all the limitations of claim 1. Hong also discloses the deformation part is formed in a concave or convex shape (The deformation part, item 130 includes 131 and 133 convex polygons; definition of convex polygons; A polygon that has all its angles less than or equal to 180° (as evidenced by Ref. Penguin Dictionary of Mathematics, 1989, 1998, 2003, 2008), or is formed in a combination of the concave and convex shapes.  
 
Claim 4;
Hong discloses all the limitations of claim 1. Hong also discloses the deformation part has at least one of straight line, curve, polygonal (The deformation part, Figure 1, item 130 includes items 131 and 133 convex polygons; definition of convex polygons; A polygon that has all its angles less than or equal to 180° (as evidenced by Ref. Penguin Dictionary of Mathematics, 1989, 1998, 2003, 2008), dot and circular shapes.  


Regarding Claim 5;
Hong discloses all the limitations of claim 1. Hong also discloses the deformation part controls a flow of the electrolyte (Page 4, Paragraphs [4 and 6]).  


Regarding Claim 6;
Hong discloses all the limitations of claim 1. Hong also discloses the deformation part within the housing (Figure 1, item 130 includes items 131, 132, deformation part within housing 110 (a.k.a. chamber).
Hong does not discloses by insert molding.  Hong teaches has all the structural components of this claim limitation.  
 
The production method of “by insert molding” does not differentiate the claim over the prior art. This claim is a product by process claim. Pursuant MPEP 2113 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this case, Hong's product is structurally the same as one formed by insert molding.   

Regarding Claim 7;
Hong discloses a method of manufacturing a secondary battery, comprising: preparing a pouch film which comprises: a housing section configured to house an electrode assembly (Abstract, Figure 1, item 110 housing electrode assembly, Page 2, Paragraph [3] of the English translation); and a gas chamber section formed integrally with the housing section and configured to discharge a gas generated by reacting an electrolyte with the electrode assembly to an outside (Figure 1, item 120, Page 3, Paragraph [6], 120 gas pocket (a.k.a. chamber) is formed to have the inner portion which communicates with the accommodation portion 110 and is provided to store gas generated during an aging process of production processes of a secondary battery), forming a deformation part in a predetermined pattern in the gas chamber section (Figure 1,  items 130 includes items 131, 132 and passage way 133 interpreted as deformation part for the gas passage), housing the electrode assembly in the housing section (Figure 1,  items 110, housing Claim 1), injecting the electrolyte through a gas chamber inlet formed on one side of the gas chamber section, discharging a gas generated by the reaction between the electrolyte and the electrode assembly to the gas chamber section side, and  23removing the gas chamber section and sealing the housing section (Claim 1, Page 2, Paragraphs [4 and 6]).  


Regarding Claim 8;
Hong discloses all the limitations of claim 7. Hong also discloses a plurality of deformation parts are formed in the predetermined pattern (The deformation part, item 130 includes 131 and 133 are formed in convex polygons; which is a predetermined pattern).  

Regarding Claim 9;
Hong discloses all the limitations of claim 8. Hong also discloses the deformation part of the predetermined pattern has at least one of straight line, curve, polygonal, dot and circular shapes (The deformation part, item 130 includes 131 and 133 are formed in convex polygons; which is a predetermined pattern and has more than one straight line). 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  References Hong et al., KR 2014 0046174 A, Kim at al. and US 2007-0154803 Al provide similar Battery Pouch with Gas Discharge Deformation Features. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mitra Yoonessi whose telephone number is (571)272-9190.  The examiner can normally be reached on M-F 7:30am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        
/MITRA YOONESSI/Examiner, Art Unit 1721                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721